United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2262
                         ___________________________

                              Vincent Fitzgerald Walls

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

   Dave Tadman, Unit Manager Iowa State Penitentiary; Randy Van Wye; Bill
  Sperfslage, Deputy Warden at Iowa State Penitentiary; Deb Nichols, Security
     Director at Iowa State Penitentiary; Nick Ludwick, Warden at Iowa State
     Penitentiary; Brent Gansey; Greg Colvin, Activity specialist at Iowa State
Penitentiary; Harvey Huffman, Prison Guard at Iowa State Penitentiary; Shane Milligan

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: April 14, 2014
                               Filed: August 8, 2014
                                  ____________

Before SMITH, COLLOTON, and GRUENDER, Circuit Judges.
                           ____________

SMITH, Circuit Judge.

      Vincent Walls was attacked three times by fellow inmates over the course of
about a year and a half while incarcerated in the Iowa State Penitentiary (ISP). The
first two attacks came at the hands of Raymond Stallings; the third came from Jaymie
Voyles, an alleged prison associate of Stallings. After each attack, Walls was
disciplined for fighting. Walls sued prison officials Dave Tadman, Randy VanWye,
and Deb Nichols (collectively, "defendants"), claiming that they violated his Eighth
Amendment right against the infliction of cruel and unusual punishment when they
failed to protect him from those attacks. After a bench trial, the district court1 granted
judgment in favor of the defendants. We affirm.

                                    I. Background
       Walls was serving a special life sentence for third-degree sexual abuse at the
ISP, a maximum-security facility. The defendants are employees of the ISP. Tadman
is a Unit Manager. VanWye is an investigator and handled the investigations of the
three fights involved in this case. Nichols is the Security Director.

       Iowa Department of Corrections policy provides that upon arriving at a
correctional facility inmates have "the opportunity to name other offenders (enemies)
who may potentially pose a risk to the offender" while housed in the facility. If
problems arise while an inmate is incarcerated, he can report that enemy situation "at
any time" by contacting a prison official or submitting a written memo called a "kite."
Inmates may also bring concerns, including enemy situations, to prison officials at
monthly meetings with the prison's classification committee.2 Walls did not report any
potential enemy situations upon arrival or while incarcerated at the ISP.



      1
       The Honorable Celeste F. Bremer, Chief United States Magistrate Judge for
the Southern District of Iowa, presiding by consent of the parties pursuant to 28
U.S.C. § 636(c).
      2
       The classification committee meets once a month to address inmate concerns.
Walls testified that the committee included Tadman, a counselor for the inmate, the
psychological staff, and a law enforcement lieutenant. The officers who escort
inmates to the meeting are also present.

                                           -2-
       For reported enemy situations, the ISP classification committee determines
whether to assign an "enemy code" to the inmates, and if so, which code to apply.
There are four such codes: A, B, C, and D. Code A is the highest-risk coding and
"implies that the offenders should not be housed in the same facility." Code B applies
to enemies that "the offender or others state should not come into contact" and is
generally "based solely on the word of the offender or other unsubstantiated or
uncorroborated information." Code B enemies may be housed together. Code C
describes enemies who "state that their differences no longer cause them to be
enemies," but whom staff feel require monitoring. It is used "temporarily to evaluate
the offenders' claim that they should not be classified as enemies." Code D is reserved
for "situational events or short-term hostility," but it requires "close[ ] evaluat[ion]"
of contact between the offenders.

       In January 2010, Walls began having trouble with another ISP inmate,
Raymond Stallings. According to Walls, this stemmed from Walls's prior membership
in the Vice Lords gang.3 Despite being familiar with the reporting system, Walls did
not report any potential problems to prison officials. According to Walls, he believed
officials might gossip about his concerns, which would lead to further conflicts.

       On January 23, 2010, Stallings attacked Walls near the shower with a shank
(homemade knife). Walls claims that he disarmed Stallings, kept the shank, and
returned to his cell. The following day, he reported the incident and gave the shank
to one of the prison guards. Walls was then asked if he wanted protective custody. He
declined. Nevertheless, prison officials placed Walls in involuntary protective
custody. Walls then asked to be released. Tadman warned Walls that a return to the
general prison population would involve some interaction with Stallings and asked


      3
       Walls was from Chicago, Illinois; Stallings from Davenport, Iowa. Walls
stated that "the guys in Davenport were having trouble with the people from
Chicago."

                                          -3-
if that would present a problem, or if Walls might have an enemy situation. Walls said
no. Walls instead requested a transfer to another prison; however, because of his
history of disciplinary issues and his status as a maximum-security prisoner, no other
prison would take him.

      On March 2, 2010, VanWye interviewed Walls about the fight. Walls again
requested a transfer. VanWye also interviewed Stallings; Stallings denied that there
had ever been a fight or a shank. VanWye prepared a disciplinary notice that
recounted both the fight and the fact that Walls reported it. Both inmates were
sanctioned with thirty days of disciplinary detention and the loss of thirty days of
earned-time credits. Before returning to the general population after disciplinary
detention, Walls and Stallings were both interviewed about potential conflict. Both
denied the existence of any further problems.

       On July 16, 2010, Stallings jogged towards Walls in the prison yard (in
violation of prison rules) and began punching him. Walls and Stallings exchanged
blows, but correctional officers separated the two within a few seconds. Walls was
again sanctioned with thirty days of disciplinary detention and the loss of thirty days
of earned-time credits. Following this fight, Walls and Stallings were coded as Code
C enemies.

       Almost a year later, on July 8, 2011, a fight broke out between Walls and
inmate Jaymie Voyles. According to Walls, Voyles acted at Stallings's behest.
Correctional officers again broke up the fight quickly and Walls was not injured.
Walls was again sanctioned with thirty days of disciplinary detention and the loss of
thirty days of earned-time credits.

     Walls filed a federal lawsuit alleging that prison officials violated his Eighth
Amendment rights by failing to protect him from the assaults from Stallings and
Voyles. After a bench trial, the district court found no constitutional violation. The

                                         -4-
court found that "Walls provided no evidence that a reasonable prison official would
believe that Walls' continued incarceration at ISP, when viewed objectively, posed
a substantial risk of harm." The court further found that prison officials did not
respond unreasonably to whatever risk of harm existed. According to the court, where
prison officials investigate a potential problem and both parties deny that any such
problem exists, officials cannot be found to have responded unreasonably.
Accordingly, prison officials did not display deliberate indifference to any risk of
harm that Walls faced. The court denied all requested relief.

                                     II. Discussion
       On appeal, Walls asserts that the defendants violated his Eighth Amendment
rights by failing to protect him from violence at the hands of other inmates. The
Eighth Amendment prohibits the government from inflicting "cruel and unusual
punishments." U.S. Const. amend. VIII. This amendment can be violated by serious
misconduct of prison officials responsible for the safety of incarcerated persons.
Walls contends that he was incarcerated under conditions that posed a substantial risk
of harm, namely that he had been labeled a "snitch" for reporting that Stallings had
attacked him.4 Walls claims at various points in his brief that the defendants "failed
to take any steps to protect Walls" and "took no long-term steps to protect Walls," and
therefore displayed deliberate indifference to the risk of harm that he faced from
being labeled a "snitch."

      "After a bench trial, we review for clear error the district court's findings of fact
and we review de novo the district court's legal conclusions." Lenz v. Wade, 490 F.3d
991, 994 (8th Cir. 2007) (citations omitted).




      4
     On appeal, Wall does not argue that prison officials violated his Eighth
Amendment rights with respect to Stallings's first attack.

                                           -5-
      "In order to establish an Eighth Amendment failure-to-protect claim, a
      plaintiff must show that the prison official was deliberately indifferent
      to a 'substantial risk of serious harm.'" Young v. Selk, 508 F.3d 868, 872
      (8th Cir. 2007) (quoting Farmer [v. Brennan], 511 U.S. [825,] 828, 114
S. Ct. 1970 [(1994)]). In doing so, a prisoner must satisfy two
      requirements, one objective and one subjective. The first requirement
      tests whether, viewed objectively, the deprivation of rights was
      sufficiently serious; i.e., whether the inmate "is incarcerated under
      conditions posing a substantial risk of serious harm." Farmer, 511 U.S.
      at 834, 114 S. Ct. 1970. The second requirement is subjective and
      requires that the inmate prove that the prison official had a "sufficiently
      culpable state of mind." Id. (quotation omitted). In prison conditions
      claims, which include the failure-to-protect allegations before us, the
      subjective inquiry regarding an official's state of mind is one of
      "'deliberate indifference' to inmate health or safety." Id. (quoting Wilson
      v. Seiter, 501 U.S. 294, 302–03, 111 S. Ct. 2321, 115 L. Ed. 2d 271
      (1991)). An official is deliberately indifferent if he or she actually
      knows of a substantial risk and fails to respond reasonably. Id. at 837,
      844–45, 114 S. Ct. 1970.

Whitson v. Stone Cnty. Jail, 602 F.3d 920, 923 (8th Cir. 2010).

        The subjective inquiry "requires that the official was both aware of facts from
which the inference could be drawn that a substantial risk of harm existed, and he
must also draw the inference." Norman v. Schuetzle, 585 F.3d 1097, 1104 (8th Cir.
2009) (quotations, citations, and alteration omitted).5 However, "prison officials who
actually knew of a substantial risk to inmate health or safety may be found free from
liability if they responded reasonably to the risk, even if the harm ultimately was not



      5
       A citation in an unpublished decision from this court alerted the reader that
Norman was overruled on other grounds by Pearson v. Callahan, 555 U.S. 223
(2009). See McCrary v. Baldwin, 500 Fed. Appx. 551, 551–52 (8th Cir. 2013). The
Supreme Court decided Pearson in January 2009, nearly ten months before we
decided Norman. Consequently, Pearson could not have overruled Norman.
                                         -6-
averted." Farmer, 511 U.S. at 844 (1994). "[P]rison officials who act reasonably
cannot be found liable under the Cruel and Unusual Punishments Clause." Id. at 845.

      Assuming arguendo that Walls faced a substantial risk of harm from being
labeled a "snitch" and that prison officials were aware of that risk, Walls has not
demonstrated that prison officials responded unreasonably. Consequently, Walls has
not demonstrated that prison officials violated his Eighth Amendment rights.

        After the first attack, prison officials offered Walls protective custody. He
declined the offer. When prison officials placed him in protective custody anyway,
Walls asked to be returned to the general population, fully aware that it would bring
him into contact with Stallings. Prison officials asked Walls if he wanted to report an
enemy situation with Stallings. Walls declined. Prison officials interviewed both
Walls and Stallings. Both inmates told officials that they expected no further
problems. Walls did not report an enemy situation with Voyles because, in his words,
he had "[n]o reason" to do so. At no point did Walls ask for protection, and he
declined protection when it was offered. Walls fails on this record to even show
negligence—much less deliberate indifference. See Blades v. Schuetzle, 302 F.3d 801,
804 (8th Cir. 2002) (holding that an inmate's own statements that a prisoner posed no
risk to him would bar his failure-to-protect claim); Jackson v. Everett, 140 F.3d 1149,
1152 (8th Cir. 1998) (finding no deliberate indifference where the prison warden
"promptly investigated [a threatened prisoner attack], and the two persons with direct
knowledge of the alleged problem denied its existence.").

       Walls repeatedly denied the existence of any potential problems. He now asks
this court to find an Eighth Amendment violation in prison officials' decision to
believe him. We decline.

                                III. Conclusion
      Accordingly, the judgment of the district court is affirmed.
                      ______________________________
                                       -7-